Citation Nr: 1622511	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-08 164	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for vertigo.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle condition.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left knee injury.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, attorney
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In his March 2011 substantive appeal, the Veteran requested a Travel Board hearing before the Board.  In a January 2012 statement, the Veteran requested a hearing before a Decision Review Officer (DRO) at the local RO.  However, in a May 2012 written statement, the Veteran's former representative cancelled the DRO hearing.  In an August 2014 written statement, the Veteran's current representative indicated that the Veteran wished to withdraw his request for a Travel Board hearing.  Accordingly, the Veteran's hearing requests are withdrawn.

The Veteran's claims of entitlement to service connection for bilateral hearing loss disability and bilateral tinnitus, as well as the claim of entitlement to a total disability rating based on individual unemployability (TDIU) were remanded by the Board in January 2015 for further development.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system (Virtual VA) include private treatment records from Dr. D.J.S. dated January 2004 to April 2014, and VA treatment records from the Central Texas Healthcare System (HCS) dated February 2015 to November 2015; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

In a March 2014 written statement, the Veteran indicated that his current problems include arthritis in both shoulders, both hands, the left hip, the left elbow, and his spine, as well as a spasm of muscles in, around, and under the left scapula.  The Veteran did not clearly indicate that he wished to pursue any claims of entitlement to service connection for such disabilities.  Therefore, the Board will not refer any claims to the Agency of Original Jurisdiction (AOJ) at this time, but notes the Veteran is free to file such claims at a future date if he desires.

The issues of entitlement to service connection for vertigo, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle condition or a claim of service connection for residuals of a left knee injury, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence weighs against finding that the Veteran's bilateral sensorineural hearing loss manifested within a year of his separation from active duty service.

2. The preponderance of competent and credible evidence weighs against finding that the Veteran's current bilateral hearing loss disability incurred in or is otherwise related to his active duty service.

3. The preponderance of the competent and credible evidence weighs against finding that the Veteran's bilateral tinnitus manifested within a year of his separation from active duty service.

4. The preponderance of competent and credible evidence weighs against finding that the Veteran's current bilateral tinnitus incurred in or is otherwise related to his active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter in July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's lay statements, service treatment records, VA treatment records, and identified private treatment records have been associated with the evidentiary record.

In the January 2015 remand, the Board instructed the AOJ to obtain all of the Veteran's outstanding VA treatment records, and associate them with the evidentiary record.  The Board noted that in an October2013 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran indicated he has received VA treatment at the VA Medical Center in Temple, Texas beginning in 2010.  Further, an April 2014 Deferred Rating Decision requested that all Central Texas HCS treatment reports be uploaded to Virtual VA.  VA treatment records from the Central Texas HCS dated from February 2011 to November 2015 have been associated with the evidentiary record.  The Veteran's treatment records include a May 2011 primary care history and physical note, which stated the Veteran sought to establish VA care at that time.  Entries dated in February 2011 and April 2011 pertained to a Compensation and Pension examination.  Accordingly, the Board finds the evidence of record does not indicate there are VA treatment records dated prior to February 2011 which remain outstanding.

In the January 2015 remand, the Board also instructed the AOJ to ask the Veteran to identify any relevant private medical providers, and to obtain any outstanding private treatment records.  In a February 2015 letter, the AOJ asked the Veteran to complete a VA Form 21-4142 for any private health care provider for his hearing loss and/or tinnitus.  A March 2015 letter from the Veteran's representative stated it was in response to the AOJ's February 2015 letter, and requested an additional 60 days to submit evidence.  To date, no further private medical providers have been identified by the Veteran or his representative, and no private medical records have been submitted since the March 2015 letter.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

Finally, in the January 2015 remand, the Board instructed the AOJ to afford the Veteran a new VA audiological examination, with an appropriate examiner other than the February 2011 and April 2011 examiners, if possible, to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The Veteran was afforded a new VA audiological examination in November 2015.  The November 2015 examiner provided opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus, and addressed the Veteran's reports of noise exposure during his active duty service, as well as his contentions that he has experienced hearing loss and tinnitus since service, as requested by the Board.  Given the foregoing, the Board finds the November 2015 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the November 2015 VA examination was completed by the same examiner who performed the February 2011 VA examination.  The Veteran had previously requested an examination by a different examiner, citing the "attitude" of the February 2011 VA examiner, as well as 38 C.F.R. § 4.23 (Attitude of rating officers).  In a December 2015 letter, the Veteran's representative argued the AOJ failed to follow the Board's January 2015 remand directives as the November 2015 VA examiner was the same, previous examiner.  However, in the January 2015 remand, the Board requested a VA examination be performed by a new examiner "if possible" (emphasis in original).  Further, as will be discussed in more detail below, the November 2015 VA examiner's report indicates that she fully considered the Veteran's competent lay statements regarding both his in-service noise exposures as well as the history of his bilateral hearing loss and tinnitus symptoms, and considered the totality of the evidence of record in formulating her opinions.  The Board's review of the totality of the evidence of record does not indicate that the November 2015 VA examiner allowed her personal feelings to intrude on the examination process, her review of the evidence of record, the formulation of her opinions, or otherwise in her handling of the Veteran's case.  Finally, neither the Veteran nor his representative has indicated any specific reason for the Board to question the adequacy of the examination as performed by the November 2015 VA examiner.  Therefore, the Board finds there has been substantial compliance with its January 2015 remand directive regarding a new VA examination.

Given the February 2015 letter to the Veteran, the association of the Veteran's VA treatment records with the evidentiary record, the November 2015 VA examination and report, and the subsequent readjudication of the claim in November 2015 based upon all the evidence of record, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

The United States Court of Appeals for the Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While hearing loss disability and tinnitus are not diseases specifically listed as chronic diseases under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature.  Accordingly, service connection may be granted on a presumptive basis for the sensorineural hearing loss or tinnitus if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The first element under Shedden is met.  Upon VA examination in February 2011 and November 2015, auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were great than 26 decibels for the left and right ears.  Accordingly, the Veteran has a current bilateral hearing loss disability.  38 C.F.R. § 3.385.  Further, the VA examiner diagnosed bilateral tinnitus. 

First, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current bilateral hearing loss disability or his current bilateral tinnitus had their onset during active duty service, or manifested within one year following his separation from service.

The Veteran's service treatment records do not include any complaints of decreased hearing or tinnitus.  In his July 1963 Report of Medical History upon separation from active duty service, the Veteran denied running ears and ear, nose, or throat trouble.  Upon his separation examination, all body systems were marked as normal, and a voice whisper test showed normal hearing bilaterally.  The Board notes that voice whisper tests are insufficient for purposes of determining the presence of a hearing loss disability.  See 38 C.F.R. § 3.385.  As noted by the November 2015 VA examiner, because there is no frequency-specific audiometric testing at separation for comparison to the Veteran's September 1961 induction examination, "it is not possible to determine for certain if there was a change in hearing during active military service...."

However, the Veteran's service treatment records include a March 1964 Reserve examination report and Report of Medical History.  The Veteran again denied running ears and ear, nose, or throat trouble, and upon examination, the examiner marked the Veteran's ears as normal, and audiometric testing results did not meet the thresholds under 38 C.F.R. § 3.385 for hearing loss to be considered a disability for VA purposes.  

Upon an October 1973 VA examination, the examiner reported that no hearing loss was noted.  

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current bilateral hearing loss disability and tinnitus were incurred in service, or manifested within one year following his separation from service.  Therefore, service connection cannot be established on a presumptive basis, or a direct basis as incurred during service.  See 38 C.F.R. §§ 3.303(a); 3.307.

Next, the Board finds the preponderance of the competent and credible evidence weighs against finding that the Veteran's current bilateral hearing loss disability and bilateral tinnitus are otherwise directly related to his active duty service.

The Board finds the second Shedden element is met.  During his active duty service, the Veteran's Military Occupational Specialty (MOS) was Artillery Communication Specialist.  See DD Form 214.  The Veteran has reported that because of his MOS duties, he was exposed to loud noises, squealing, and crackling on a regular basis from radios.  See February 2014 statement; June 2012 Veteran statement.  The Veteran also states that he was exposed to noise from guns and heavy artillery at firing ranges with no hearing protection, and that on two specific occasions he was ordered to drive a major close to the range.  See March 2014 Veteran statement; February 2014 Veteran statement; June 2012 Veteran statement.  As such, the Board finds the Veteran was exposed to noise during service.

The Veteran contends that his current bilateral hearing loss disability and bilateral tinnitus are related to his unprotected noise exposure during service.  See, e.g., March 2014 Veteran statement; February 2014 Veteran statement; June 2012 Veteran statement.

In an April 2001 treatment note, Dr. D.J.S. stated the Veteran's auditory acuity appeared to be intact.  Treatment records from Dr. D.J.S. dated from January 2005 to September 2013 included multiple notations of no hearing loss in the Review of Systems, and did not indicate any complaints by the Veteran of hearing loss or tinnitus.  

The Veteran submitted a September 2010 audiogram from Beltone and a March 2012 audiogram from audiologist M.M., both of which indicated a severe hearing loss bilaterally.  However, neither report included any information as to the etiology of the hearing loss shown.

The Veteran also submitted a September 2013 audiogram from Dr. J.B.  Dr. J.B. commented that the results indicated a sensorineural hearing loss bilaterally, and recommended aural rehabilitation followed by tinnitus management.  However, Dr. J.B. did not opine as to the etiology of the Veteran's hearing loss or tinnitus.

In a January 2011 letter, Dr. D.J.S. opined, "[The Veteran] sustained a progressive hearing loss condition with tinnitus that by historical correlation developed from his service in the US military in the artillery division.  His condition is anticipated to be permanent in nature."  The letter opinion did not indicate Dr. D.J.S. reviewed any of the evidence of record, and appears to have been based upon the Veteran's reports alone.  The Veteran also submitted an Ear Conditions Disability Benefits Questionnaire (DBQ), dated in January 2013, which appears to have been completed by Dr. D.J.S.  The listed diagnoses were hearing loss and tinnitus, and the history was reported as "history of artillery service."  The DBQ also did not indicate Dr. D.J.S. reviewed any records.

Upon VA examination in February 2011, the VA examiner reported she had reviewed the claims file, including the Veteran's service treatment records.  She noted the Veteran's report of gradual-onset hearing loss bilaterally, that he noted the hearing loss since the early 1960s, and that he believes the hearing loss is due to his exposure to artillery while in the military.  She further noted the Veteran's service as a wireman and radio repair technician, as well as his reports of in-service noise exposure, discussed above.  Further, she noted the Veteran's complaint of tinnitus, and that he stated he was unsure of the specific date or circumstances of the onset of tinnitus, but that he reported constant bilateral tinnitus beginning in the late 1960s, described as a high-pitched ringing or buzzing sound that occurs all the time.  After completing her examination and her review of the evidentiary record, the February 2011 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of his job in service as a wireman.  The February 2011 VA examiner noted that no significant hearing threshold shift was documented during the Veteran's military service, as shown by induction physical and his normal hearing thresholds at the Reserve physical conducted within one year of his release from active duty.  She further stated that the Veteran's current hearing thresholds were no worse than would be expected for aging alone.  Finally, she opined that it is as likely as not the Veteran's tinnitus is a symptom associated with the hearing loss.  She noted the Veteran's service treatment records were negative for complaints of tinnitus, and that the Veteran did not identify an injury, event, or illness associated with the onset of his tinnitus, which he reported was in the late 1960s.  The February 2011 VA examiner opined that without a hearing loss in service, or an event, injury, or illness in service associated with the tinnitus, it was less likely as not the tinnitus was related to the Veteran's job as a wireman in service.

In an April 2011 opinion, a different VA examiner stated he had reviewed the February 2011 VA examination report.  He characterized the examination report as "very comprehensive," and opined, "Given [the] normal hearing thresholds within one year of separation and other information/test results obtained, there is no evidence that indicates the need for further evaluation or a change in the original opinion."

Upon an October 2011 VA audiology consultation, the VA audiologist diagnosed right and left normal hearing to a mild sensorineural hearing loss through 6000 Hertz, with a moderately severe sensorineural hearing loss at 8000 Hertz.  The audiologist reported that in comparison to his previous VA audiometric results, the Veteran's hearing loss remained essentially unchanged.  However, the October 2011 VA audiologist did not opine as to the etiology of the hearing loss or tinnitus.

Upon the November 2015 VA examination, the VA examiner indicated she had reviewed the evidentiary record, to include the VBMS and Virtual VA records, the Veteran's service treatment records, as well as the Veteran's VA treatment records on the Computerized Patient Record System.  The November 2015 VA examiner discussed the pertinent evidence of record, as discussed by the Board above, to include the Veteran's lay statements.  The November 2015 VA examiner noted the Veteran's report of gradual-onset hearing loss in both ears since leaving military service in 1963.  She noted the Veteran's MOS, and the Veteran's report that he believes his hearing loss is due to noise exposure to artillery, tanks, and explosions.  Following the examination of the Veteran, the examiner diagnosed mild to moderately-severe sensorineural hearing loss bilaterally.  She also noted the Veteran's report of recurrent tinnitus.  

The November 2015 VA examiner opined that it is less likely as not that the Veteran's bilateral hearing loss is related to service, to include his reported exposure to radio noise and artillery firing.  The November 2015 VA examiner noted the Veteran's normal whispered speech test at separation, but stated that test could not be considered as reliable evidence that hearing loss did not occur, and that it is insensitive to the types of hearing loss most commonly associated with noise exposure.  However, she noted the Veteran did deny running ears and ear, nose, or throat trouble upon separation.  She further noted that the audiometric testing upon the March 1964 Reserve examination, eight months after the Veteran left active duty service, indicated normal hearing in both ears from 500 to 6000 Hertz.  She stated, "It is important to note that frequencies 3000Hz, 4000Hz and 6000Hz were tested at enlistment (1961) and Reserves physical[] (1964) and no significant hearing threshold shift was found.  These frequencies are typically those affected most by loud noise exposure and no significant hearing threshold shift was measured."  She further noted that the Veteran again denied running ears and ear, nose, or throat problems in March 1964.  The November 2015 VA examiner went on to acknowledge the Veteran's reports that he was exposed to significant loud noise in service without hearing protection.  However, she noted that significant noise exposure does not always result in hearing loss, and cited a 2005 Institute of Medicine study that concluded a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  Accordingly, the November 2015 VA examiner opined that in the absence of hearing loss within one year of the Veteran's release from active duty, there was no basis to attribute the Veteran's current hearing loss to his time in the service.

Further, the November 2015 VA examiner noted the Veteran's lay statements regarding his in-service noise exposures, and stated that the Veteran's reports that he experienced temporary decreased hearing and ringing in his ears following exposure to the artillery firing range were likely true, but opined that any hearing loss the Veteran may have had during service was only temporary in nature, because research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  However, the Veteran's hearing recovered to normal, as evidence by his 1964 Reserve physical examination findings.  Therefore, the VA examiner found this objective evidence showed there was no permanent hearing loss during service, and noted that the Veteran could have "difficulty hearing" without having any hearing loss, and found that the Veteran's lay statements of "decreased hearing" were outweighed by the medical evidence.  Finally, the November 2015 VA examiner noted the Veteran's report of a gradual onset of bilateral hearing loss beginning in 1961 during service, but noted that there is no objective evidence to establish chronicity or a continuity of care until the September 2010 Beltone hearing examination, 47 years after the Veteran's separation from active duty service.

Finally, the November 2015 VA examiner noted the Veteran's report that occasional, bilateral tinnitus of mild loudness began over 30 years prior.  The VA examiner repeated her rationale for the negative nexus opinion regarding the Veteran's hearing loss as also applying to his tinnitus.  She further cited a medical text, which stated that in the United States and other developed nations, "most hearing loss develops gradually during middle or old age, without any identifiable cause or association other than advancing years," and that the sensorineural hearing loss occurring with age (presbycusis) "is the most prevalent cause of tinnitus followed by excessive noise exposure."  For these reasons, the November 2015 VA examiner opined that that it is less likely as not that the Veteran's tinnitus is related to service, to include the Veteran's exposure to radio noise and artillery fire.

The Board places the most weight of probative value on the opinions of the February 2011 and November 2015 VA examiner.  The September 2010, March 2012, and September 2013 private audiology reports, and October 2011 VA audiology consultation, provide no opinion as to the etiology of the Veteran's current bilateral hearing loss disability or tinnitus.  Although the January 2011 letter opinion and  January 2013 Ear Conditions DBQ by Dr. D.J.S. are generally supportive of the Veteran's claims, Dr. D.J.S.'s opinion appears to be solely based upon the Veteran's reports.  However, the February 2011 and November 2015 VA examiner's opinions are based upon review and consideration of the full evidence of record, to include the Veteran's service treatment records, VA and private treatment records, and the Veteran's statements.  Accordingly, the Board affords the February 2011 and November 2015 VA examination reports more weight of probative value.

The Board has also considered the lay evidence offered by the Veteran.  This includes his statements that his in-service noise exposure, to include radio noise and gun range and artillery fire, caused his current hearing loss and tinnitus.  See, e.g., March 2014 Veteran statement; February 2014 Veteran statement; June 2012 Veteran statement.  The Veteran is competent to discuss observed physical symptoms, such as decreased hearing or a ringing, buzzing, or roaring sound in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  The Veteran is competent to testify as to his decreased hearing and tinnitus.

Although the basic principle that exposure to loud noises can negatively affect hearing and/or cause a ringing in the ears is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's noise exposure during his active duty service from 1961 to 1963 is related to his current bilateral hearing loss disability cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's current bilateral hearing loss disability is not within the realm of knowledge of a non-expert given the remote noise exposure during service, the long period of time before the first diagnosis of bilateral hearing loss of record in 2010, as well as the reports upon the October 1973 VA examination and in the Veteran's private medical records beginning in 2001 that no hearing loss was noted.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran's current bilateral hearing loss disability is directly related to his active duty service.  See Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004).

Finally, the Board notes that tinnitus is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a noise in the ears, a finding that can only be determined by the Veteran's reporting of the condition.  Therefore, the Veteran's statements that he first experienced tinnitus during active duty service, and has experienced tinnitus since service, are competent evidence, and are probative of whether the Veteran's current bilateral tinnitus is directly related to his active duty service.  However, the Board finds that in this case, the Veteran's competent lay statements are outweighed by the opinions of the February 2011 and November 2015 VA examiner.  Again, the VA examiner considered all of the evidence of record, to include the Veteran's competent reports, but based upon the totality of the evidence and the application of medical principles to the evidence of record, concluded the Veteran's current bilateral tinnitus is a symptom related to his current hearing loss, and is less likely than not related to his in-service noise exposure.  Accordingly, the Board affords more weight of probative value to the opinions of the February 2011 and November 2015 VA examiner.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current bilateral hearing loss disability and bilateral tinnitus are related to his active duty service.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303(d); see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss disability and bilateral tinnitus.  The benefit of the doubt doctrine is therefore not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for bilateral tinnitus is denied.


REMAND

In January 2014, the Veteran was informed of the RO's December 2013 rating decision denying entitlement to service connection for vertigo, and denying the Veteran's request to reopens claims of entitlement to service connection for a bilateral ankle condition and for residuals of a left knee injury.  In March 2014, VA received the Veteran's notice of disagreement with all of the issues decided in the December 2013 rating decision.  However, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to his timely notice of disagreement with these issues.  See, e.g., March 2016 representative statement.

Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Finally, the Veteran's claim for TDIU is inextricably intertwined with the remanded claims for service connection.  See March 2014 Veteran statement; July 2010 claim.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to service connection for vertigo, and whether new and material evidence has been received to reopen claims of entitlement to service connection for a bilateral ankle condition and for residuals of a left knee injury.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

2. After the above development has been completed, readjudicate the claim of entitlement to a TDIU.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


